JOHNSON, J.
I concur in the judgment, but on the distinct ground that the affidavits are wholly insufficient for the purposes of the motion. The fact to be made appear on the hearing was, that the presiding Judge was interested in the case. The views taken by my associates in respect to the first affidavit meet my full approval, and as to the other one, we only differ in this: — that whilst they doubt its sufficiency, I have no hesitation in holding, without qualification, that it is not sufficient. In my judgment the second affidavit should not be extended beyond what it really states, to wit: — that Judge Haydon had some time before stated to affiant that he was the owner of 25 feet of mining ground in the claims of defendant. It at most but establishes the fact that the Judge made the statement, and were the controversy one to which he was a party, the evidence would be admissible as tending to show the fact that he was an owner at the time stated. But not so when the controversy is between others. Such an indirect mode of establishing the material fact — that he was an owner in the mining claim — cannot be done in this way, under existing circumstances. It comes within the class of hearsay evidence, “ which is uniformly held incompetent to establish a specific fact which, in its nature, is susceptible of being proved by witnesses, who can speak from their own knowledge,” or any documentary evidence which the machinery of the law affords *224ample means wherewith it may be rendered available to the party desiring its use and benefit.
I furthermore concur in the views expressed in the foregoing opinion in respect to the application for damages.